Citation Nr: 1808001	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  14-22 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits.


ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to June 1968.  He died in May 2008.  The appellant seeks recognition as the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the appellant's claim of entitlement to recognition as the Veteran's surviving spouse for purposes of VA death benefits.

In November 2016, the Veteran was afforded a videoconference hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.


FINDINGS OF FACT

1. The appellant and the Veteran were legally married on January [REDACTED], 1974 in Louisiana; they obtained a divorce on May [REDACTED], 1983.

2. The Veteran died on May [REDACTED], 2008.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the Veteran's surviving spouse for purposes of establishing entitlement to VA benefits have not been met. 38 U.S.C. §§ 101 (3), 1541, 5107 (2012); 38 C.F.R. §§ 3.1, 3.5, 3.50, 3.52, 3.53, 3.205, 3.206 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Due Process

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159, 3.326 (2017).


II. Legal Criteria

When a veteran dies, his or her surviving spouse may be eligible for VA death benefits, to include Dependency and Indemnity Compensation (DIC) benefits, death compensation, and death pension.  See 38 U.S.C. §§ 1121, 1310, 1541 (2012); 38 C.F.R. § 3.50(a) (2017).  

A surviving spouse for VA purposes is defined as a person whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) (2017) and who was the spouse of the Veteran at the time of the Veteran's death; and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse; and (2) has not remarried or has not since the death of the Veteran lived with another person and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53 (2017).

Proof of divorce or termination of a prior marriage can be established by a certified copy or certified abstract of final decree of divorce or annulment specifically reciting the effects of the decree.  38 C.F.R. § 3.205(b).  The validity of a divorce decree, regular on its face, will be questioned by VA only when such validity is put in issue by a party thereto or a person whose interest in a claim for VA benefits would be affected thereby.  38 C.F.R. § 3.206.  In cases where recognition of the decree is thus brought into question, where the issue is whether the Veteran is single or married (dissolution of a subsisting marriage), there must be a bona fide domicile in addition to the standards of the granting jurisdiction respecting validity of divorce.  38 C.F.R. § 3.206(a).

Louisiana does not recognize common law marriage.  See M21-1 Part IV, 12.04(d)(19)(25).  For the purposes of 38 U.S.C. § 103, the requirement of a sanctioned marriage ceremony by a jurisdiction which does not recognize common law marriage constitutes a legal impediment to that marriage.  See VA Gen. Coun. Prec. 58-91 (July 7, 1991).  However, if the appellant entered into the marriage and it was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if (a) the marriage occurred 1 year or more before the Veteran died, and (b) the appellant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabitated with the Veteran continuously from the date of the marriage to the date of his death.  38 C.F.R. § 3.52(b).

The United States Court of Appeals for Veterans Claims (the Court) has held that one claiming to be the spouse of a Veteran has the burden to come forward with preponderating evidence of a valid marriage under the laws of the appropriate jurisdiction.  Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

III. Analysis

Based on the preponderance of the evidence, the Board concludes that the appellant was not married to the Veteran at the time of his death, and therefore, is not entitled to recognition as his surviving spouse.  See 38 C.F.R. § 3.50. 

The claims file contains a marriage certificate indicating that the appellant and Veteran were married in January 1974.  The Veteran died on May [REDACTED], 2008.  His death certificate lists his marital status as divorced.  The appellant has apparently not remarried.

The Board acknowledges that a divorce decree is not associated with the claims file.  However, the appellant and Veteran have both reported that they are divorced.  Notably, the appellant does not contend that their divorce was invalid.  The appellant instead insists that she is the surviving spouse because she lived with the Veteran, after their divorce, at the time of his death and has not since remarried.  See November 2016 Hearing Testimony. 

Hence, the relevant question is whether after divorce, the Veteran and appellant remarried each other or otherwise lived as husband and wife.  The appellant and the Veteran did not remarry or otherwise live as husband and wife.  Moreover, the appellant does not contend that she thought subsequent to the divorce that they were in a common-law marriage in a state that recognizes common-law marriages.  On the contrary, the Veteran's death certificate identifies him as being divorced.  In an October 1981 letter, the appellant reported that she had been separated and living apart from the Veteran.  Thus, there was no continuous cohabitation of the Veteran and the appellant from the time of marriage until the time of the Veteran's death.

Further, in May 2007 and February 2008 Statements in Support of Claim, the Veteran reported that he had been divorced from the appellant since the 1980's and requested VA removal of spousal apportionment from his award benefits.  Similarly, in a February 2011 telephone conversation between a VA employee and the appellant, the appellant reported that the parties divorced on May [REDACTED], 1983 and that  she had not remarried the Veteran prior to his death.  At the November 2016 hearing, the appellant provided identical testimony. 

Inasmuch as the appellant contends that she is entitled to VA death benefits because she lived with the Veteran before his death and has not since remarried, the Board reiterates that they were divorced at the time of the Veteran's death and had not remarried.  Thus, the appellant was not the legal spouse of the Veteran at the time of the Veteran's death as required by VA regulations.  See 38 C.F.R. § 3.50.

For the foregoing reasons, the preponderance of the evidence is against recognizing the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits, and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017).


ORDER

Entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of entitlement to VA benefits, is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


